COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-05-452-CR
 
 
DONALD SMITH                                                                  APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Donald Smith
appeals from his conviction for failing to comply with sex offender
registration requirements.  The trial
court convicted Appellant upon his plea of no contest and sentenced him to
three years=
confinement.  Appellant filed a timely
notice of appeal.




The trial court=s certification filed in this court states that (1) this is a
plea-bargain case, and therefore Appellant has no right to appeal; and (2)
Appellant waived his right to appeal. 
Accordingly, we informed Appellant=s counsel of record by letter on December 21, 2005, that this court
could dismiss the appeal unless Appellant or any party showed grounds for
continuing it.[2]  Appellant=s counsel responded, confirming that this case was disposed of through
a plea bargain agreement and that Appellant waived his right to appeal as part
of the plea bargain.  Appellant=s counsel offered no grounds for continuing the appeal.
Consequently, we dismiss this
appeal.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 27, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Tex.
R. App. P. 25.2(a)(2), (d).


[3]See Tex.
R. App. P. 25.2(d), 43.2(f).